DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0002, “smartphone, smartwatch, a tablet computer” should be “smartphone, smartwatch, or a tablet computer”.
In paragraph 0017, “FLASH memory” should be “flash memory”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 8 and 17 are objected to because of the following informalities:  "a plurality instances" in line 2 of each claim should be "a plurality of instances".  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sensor processing unit in claim 1-2, 4, 7, and 9-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 21-22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the microphone” in line 6 of the claim. There is insufficient antecedent basis for this limitation. It is recommended that the limitation be amended to “the at least one microphone” in accordance with line 4 of the claim.
Claim 2 recites the limitation “adjust the classifying” in line 2 of the claim. There is insufficient clarity in this limitation. In particular, it is not clear whether “adjust[ing] the classifying” refers to using some alternate method of classifying, altering whether or not classifying is performed at all, or if the outcome of the classifying is adjusted in some way. 
Claim 2 is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a means for determining or receiving context of an overall activity being performed by the user. 
Claim 3 recites the limitation “a vibration of the mandible and a movement of the mandible” in line 2 of the claim. There is insufficient clarity in this limitation. In particular, it is not clear how vibration 
Claim 5 recites the limitation “wherein the activity comprises one of listening, speaking, eating, drinking, chewing, swallowing, and teeth grinding”. There is insufficient clarity in this limitation. In particular, it is not clear how listening is classified, as it would seem that the user would generally be listening any time they are awake, including during the other activities within the list. This portion of the limitation is presently interpreted as referring to any time that a user is awake but not engaging in one of the other listed activities. It is additionally unclear whether eating may also encompass drinking, or if this classification would only apply to the consumption of solids. It is additionally unclear how actions of swallowing and chewing would be classified when they are occurring as part of one of the other listed activities, such as eating and/or drinking.
Claim 7 recites the limitation “determine a first amount of time attributed to speaking by the user and a second amount of time attributed to listening by the user; and determine a ratio between the first amount of time and the second amount of time” in lines 3-6 of the claim. There is insufficient clarity in this limitation. In particular, it is not clear if the “first amount of time” and “second amount of time” are meant to be the total amounts of time attributed to speaking or listening, respectively, or just any amount of time attributed to speaking or listening within the portion of the synchronized data stream. The claim is currently interpreted as referring to total amounts of time attributed to speaking or listening in the portion of the synchronized data stream.
Claim 9 recites the limitation “acquire head motion data from at least one motion sensor” in line 8 of the claim. There is insufficient clarity in this limitation; the limitation refers to “at least one motion sensor” without otherwise clarifying if the “at least one motion sensor” is the same as that of line 3. The limitation is interpreted as referring to acquiring head motion data from the at least one motion sensor of line 3 of the claim.
Claim 10 recites the limitation “the microphone” in line 2 of the claim. There is insufficient antecedent basis for this limitation. Claim 9 provides antecedent basis for “at least one microphone” rather than for only “a microphone”.
Claim 11 recites the limitation “adjust the classifying” in line 3 of the claim. There is insufficient clarity in this limitation. In particular, it is not clear whether “adjust[ing] the classifying” refers to using some alternate method of classifying, altering whether or not classifying is performed at all, or if the outcome of the classifying is adjusted in some way. 
Claim 11 additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a means for determining or receiving context of an overall activity being performed by the user. 
Claim 14 recites the limitation “wherein the activity comprises one of listening, speaking, eating, drinking, chewing, swallowing, and teeth grinding”. There is insufficient clarity in this limitation. In particular, it is not clear how listening is classified, as it would seem that the user would generally be listening any time they are awake, including during the other activities within the list. This portion of the limitation is presently interpreted as referring to any time that a user is awake but not engaging in one of the other listed activities. It is additionally unclear whether eating may also encompass drinking, or if this classification would only apply to the consumption of solids. It is additionally unclear how actions of swallowing and chewing would be classified when they are occurring as part of one of the other listed activities, such as eating and/or drinking.
Claim 16 recites the limitation “determine a first amount of time attributed to speaking by the user and a second amount of time attributed to listening by the user; and determine a ratio between the first amount of time and the second amount of time” in lines 3-6 of the claim. There is insufficient clarity in this limitation. In particular, it is not clear if the “first amount of time” and “second amount of any amount of time attributed to speaking or listening within the portion of the synchronized data stream. The claim is currently interpreted as referring to total amounts of time attributed to speaking or listening in the portion of the synchronized data stream.
Claim 21 recites the limitation “classifying the activity as one of listening, speaking, eating, drinking, chewing, swallowing, and teeth grinding”. There is insufficient clarity in this limitation. In particular, it is not clear how listening is classified, as it would seem that the user would generally be listening any time they are awake, including during the other activities within the list. This portion of the limitation is presently interpreted as referring to any time that a user is awake but not engaging in one of the other listed activities. It is additionally unclear whether eating may also encompass drinking, or if this classification would only apply to the consumption of solids. It is additionally unclear how actions of swallowing and chewing would be classified when they are occurring as part of one of the other listed activities, such as eating and/or drinking.
Claim 22 recites the limitation “the classifying is adjusted” in line 1-2 of the claim. There is insufficient clarity in this limitation. In particular, it is not clear whether “the classifying is adjusted” refers to using some alternate method of classifying, altering whether or not classifying is performed at all, or if the outcome of the classifying is adjusted in some way. 
Claim 2 additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a means for determining or receiving context of an overall activity being performed by the user. 
Claim 24 recites the limitation “determine a first amount of time attributed to speaking by the user and a second amount of time attributed to listening by the user; and determining a ratio between the first amount of time and the second amount of time” in lines 3-6 of the claim. There is insufficient any amount of time attributed to speaking or listening within the portion of the synchronized data stream. The claim is currently interpreted as referring to total amounts of time attributed to speaking or listening in the portion of the synchronized data stream.
Claims 2-8 and 10-17 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claims 1 and 9 which have been rejected as indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "classify an activity of the head during a portion of the synchronized data stream". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitation "classify an activity of the head during a portion of the synchronized data stream" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that would integrate the judicial exception into a practical application. Besides the abstract idea, the claim recites the additional elements “a wearable structure at least a portion of which is configured to be disposed within an ear of a user of a hearable; at least one microphone coupled with the wearable structure; and a sensor processing unit disposed within the wearable structure and communicatively coupled with the microphone, the sensor processing unit configured to: acquire audio data from the at least one microphone of the hearable; acquire head motion data from at least one motion sensor of the sensor processing unit, wherein the head motion data describes motions of a head of the user, wherein the head comprises a cranium and a mandible, and wherein the head motion data comprises cranium motion data and mandible motion data; separate the mandible motion data from the head motion; synchronize the mandible motion data and the audio data into a synchronized data stream” and 
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a wearable structure at least a portion of which is configured to be disposed within an ear of a user of a hearable; at least one microphone coupled with the wearable structure; and a sensor processing unit disposed within the wearable structure and communicatively coupled with the microphone, the sensor processing unit configured to: acquire audio data from the at least one microphone of the hearable; acquire head motion data from at least one motion sensor of the sensor processing unit, wherein the head motion data describes motions of a head of the user, wherein the head comprises a cranium and a mandible, and wherein the head motion data comprises cranium motion data and mandible motion data; separate the mandible motion data from the head motion; 

Claims 2-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 25 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the sensor processing unit is further configured to: adjust the classifying based on context of an overall activity being performed by the user.” The claim element of claim 1 of a hearable is recited with a high level of generality (as written, the classifying may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein the mandible motion data comprises at least one of a vibration of the mandible and a movement of the mandible.” The claim element of claim 1 of a hearable is recited with a high level of generality (as written, the classifying may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 4 recites the limitation “wherein the sensor processing unit is configured to: classify the activity of the head based upon a frequency filtering analysis of the synchronized data stream.” The claim element of claim 1 of a hearable is recited with a high level of generality (as written, the classifying may be carried out by a person alone or with a generic 
Besides the abstract idea of claim 1, claim 5 recites the limitation “wherein the activity comprises one of listening, speaking, eating, drinking, chewing, swallowing, and teeth grinding.” The claim element of claim 1 of a hearable is recited with a high level of generality (as written, the classifying may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 6 recites the limitation “wherein the health indicator comprises: an instantaneous health indicator associated with the portion of the synchronized data stream.” The claim element of claim 1 of a hearable is recited with a high level of generality (as written, the classifying may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 7 recites the limitation “wherein the instantaneous health indicator comprises a speaking versus listening ratio and the sensor processing unit is configured to: filter the portion of the synchronized data stream to determine a first amount of time attributed to speaking by the user and a second amount of time attributed to listening by the user; and determine a ratio between the first amount of time and the second amount of time.” The claim element of claim 1 of a hearable is recited with a high level of generality (as written, the classifying may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 8 recites the limitation “wherein the health indicator comprises: a cumulative health indicator associated with a plurality instances of the activity by the 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "classify an activity of the head during a portion of the synchronized data stream". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 9 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 9, the limitation "classify an activity of the head during a portion of the synchronized data stream" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that would integrate the judicial exception into a practical application. Besides the abstract idea, the claim recites the additional elements “a memory; at least one motion sensor; and a sensor processor coupled with the memory and the at least one motion sensor, wherein the sensor processor is configured to: acquire audio data from at least one microphone of a hearable while the hearable is worn disposed at least partially within an ear of a user of the hearable; acquire head motion data from at least one motion sensor of the sensor processing unit, wherein the head motion data describes motions of a head of the user, wherein the head comprises a cranium and a mandible, and wherein the head motion data comprises cranium motion data and mandible motion data; separate the mandible motion data from 
	In Step 2B, claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a memory; at least one motion sensor; and a sensor processor coupled with the memory and the at least one motion sensor, wherein the sensor processor is configured to: acquire audio data from at least one microphone of a hearable while the hearable is worn disposed at least partially within an ear of a user of the hearable; acquire head motion data from at least one motion sensor of the sensor processing unit, wherein the head motion data describes motions of a head of the user, wherein the head comprises a cranium and a mandible, and wherein the head motion data comprises cranium motion data and mandible motion data; separate the mandible motion data from the head motion data; 

Claims 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 9, which was rejected under 35 U.S.C. 101 in paragraph 27 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 9, or comprise significantly more than the limitations of claim 9.
Besides the abstract idea of claim 9, claim 10 recites the limitation “further comprising: the microphone.” As described in the rejection of claim 9, the inclusion of a microphone may be seen as well-understood, routine, or conventional such that it does not amount to an inventive concept. The claim element of claim 9 of a sensor processing unit is recited with a high level of generality (as written, the classifying may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 9, claim 11 recites the limitation “wherein the sensor processing unit is further configured to: adjust the classifying based on context of an overall activity being performed by the user.” The claim element of claim 9 of a sensor processing unit is recited with a high level of generality (as written, the classifying may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 9, claim 12 recites the limitation “wherein the mandible motion data comprises at least one of a vibration of the mandible and a movement of the mandible.” The claim element of claim 9 of a sensor processing unit is recited with a high level of generality (as 
Besides the abstract idea of claim 9, claim 13 recites the limitation “wherein the sensor processing unit is configured to: classify the activity of the head based upon a frequency filtering analysis of the synchronized data stream.” The claim element of claim 9 of a sensor processing unit is recited with a high level of generality (as written, the classifying may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 9, claim 14 recites the limitation “wherein the activity comprises one of listening, speaking, eating, drinking, chewing, swallowing, and teeth grinding.” The claim element of claim 9 of a sensor processing unit is recited with a high level of generality (as written, the classifying may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 9, claim 15 recites the limitation “wherein the health indicator comprises: an instantaneous health indicator associated with the portion of the synchronized data stream.” The claim element of claim 9 of a sensor processing unit is recited with a high level of generality (as written, the classifying may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 9, claim 16 recites the limitation “wherein the instantaneous health indicator comprises a speaking versus listening ratio and the sensor processing unit is configured to: filter the portion of the synchronized data stream to determine a first amount of time attributed to 
Besides the abstract idea of claim 9, claim 17 recites the limitation “wherein the health indicator comprises: a cumulative health indicator associated with a plurality instances of the activity by the user.” The claim element of claim 9 of a hearable is recited with a high level of generality (as written, the classifying may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "classifying, by the sensor processor, an activity of the head during a portion of the synchronized data stream". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 18 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 9, the limitation "classifying, by the sensor processor, an activity of the head during a portion of the synchronized data stream" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.

	In Step 2B, claim 18 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “acquiring, by a sensor processor of a hearable, audio data from a microphone of a hearable while the hearable is disposed at least partially within an ear of a user of the hearable; acquiring, by a sensor processor of the hearable, head motion data from at least one motion sensor of the hearable while the hearable is disposed at least partially within the ear of the user, wherein the head motion data describes motions of a head of the user, wherein the head comprises a cranium and a mandible, and the head motion data comprises cranium motion data and mandible motion data; separating, by the sensor processor, the mandible motion data from the head motion data; synchronizing, by the sensor processor, the mandible motion data and the audio data into a synchronized data stream” and “generating, by the sensor processor, a health indicator for the user based on the activity and the synchronized data stream”. The limitations constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitations constitute adding a generic hearable device, a generic microphone, a generic processor or computing device, and a generic sensor for detecting motion, which Lott (US 20160353195 A1) describes as well-understood, routine, or conventional in its description of “a headphone having a shape, size, and material to engage an ear of a user [which] may have at least a controller, accelerometer, and audio processor” (Abstract), “the wireless headphone can be equipped with one or more microphones to capture and monitor sounds about the headphone” (Paragraph 0020), “the controller of the headphone may be a microprocessor of application specific integrated circuit” (Paragraph 0014), “the external headphone microphone tuned and receiving external acoustic signals” by circuitry “such as circuitry 
	In Summary, claim 18 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 19-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 18, which was rejected under 35 U.S.C. 101 in paragraph 29 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 18, or comprise significantly more than the limitations of claim 18.
Besides the abstract idea of claim 18, claim 19 recites the limitation “wherein the separating the head motion data into cranium motion data and mandible motion data further comprises: determining, from the mandible motion data, a vibration of the mandible.” The claim element of claim 18 of a method of hearable use is recited with a high level of generality (as written, the classifying may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	

Besides the abstract idea of claim 18, claim 21 recites the limitation “wherein the classifying an activity of the head during a portion of the synchronized data stream comprises: classifying the activity comprises one of listening, speaking, eating, drinking, chewing, swallowing, and teeth grinding.” The claim element of claim 18 of a method of hearable use is recited with a high level of generality (as written, the classifying may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 18, claim 22 recites the limitation “wherein the classifying is adjusted based on context of an overall activity being performed by the user.” The claim element of claim 18 of a method of hearable use is recited with a high level of generality (as written, the classifying may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 18, claim 23 recites the limitation “wherein the generating a health indicator for the user based on the synchronized data stream and the activity comprises: generating an instantaneous health indicator associated with the portion of the synchronized data stream.” The claim element of claim 18 of a method of hearable use is recited with a high level of generality (as written, the classifying may be carried out by a person alone or with a generic computer in 
Besides the abstract idea of claim 18, claim 24 recites the limitation “wherein the instantaneous health indicator comprises a speaking versus listening ratio calculated by the sensor processor by: filtering the portion of the synchronized data stream to determine a first amount of time attributed to speaking by the user and a second amount of time attributed to listening by the user; and determining a ratio between the first amount of time and the second amount of time.” The claim element of claim 18 of a method of hearable use is recited with a high level of generality (as written, the classifying may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 18, claim 25 recites the limitation “wherein the generating a health indicator for the user based on the synchronized data stream and the activity comprises: generating a cumulative health indicator associated with a plurality instances of the activity by the user.” The claim element of claim 18 of a method of hearable use is recited with a high level of generality (as written, the classifying may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-12, and 14-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lott (US 20160353195 A1) in view of Border (US 20160187654 A1) .
Regarding claim 1, Lott teaches a hearable comprising: a wearable structure at least a portion of which is configured to be disposed within an ear of a user of a hearable (Paragraph 0022-0024—the headphone system may have one or more in-ear monitors); at least one microphone coupled with the wearable structure (Paragraph 0020—wireless headphone may be equipped with internal and external microphones for detecting audible and inaudible data; Microphones 138 may be part of wireless headphone 122, Fig. 2); and a sensor processing unit disposed within the wearable structure and communicatively coupled with the microphone (Paragraph 0012—various embodiments include a headphone with a controller and audio processor for sensing speech; Paragraph 0014—the controller may connect to and direct the memory, the audio driver, and the audio processor; Paragraph 0020—the controller can collect, process, and reproduce data and sound signals; Paragraph 0037—acoustic signals may be processed with at least a psycho-acoustic audio processor; Controller 124 coupled with audio processor 128 and microphones 138, Fig. 2) , the sensor processing unit configured to: acquire audio data from the at least one microphone of the hearable (Paragraph 0020-0021—the controller may use internal and external microphones to identify the status of the user’s experience including whether or not the user is talking and what the user is saying as well as a psychological state or sleep quality, such that the controller acquires audio data from the one or more microphones); acquire head motion data from at least one motion sensor of the sensor processing unit (Paragraph 0021, 0029—an accelerometer can sense vibration and movement of the user’s jaw, teeth, skull, and ear canal; Paragraph 0027-0029—can sense one or more biometrics with at least one headphone, including head movement, with at least an accelerometer; Paragraph 0045—the accelerometer along with other headphone sensors may identify a user’s condition such as excessive head movement; Paragraph 0047—may activate an external microphone to support the accelerometer in detecting biometrics such as jaw position and head and the health indicator.

Border teaches an assembly to be worn by a user which includes portions to be worn in and near the ears (Fig. 1—earbuds 120 and frame 102) and which utilizes facial movements of a user as an input for control of the assembly (Paragraph 0379—control of the eyepiece, and especially control of a cursor associated with displayed content to the user, may be enabled through the sensing of the motion of a facial feature, the tensing of a facial muscle, the clicking of the teeth, the motion of the jaw, and the like…the facial actuation sensor may sense a force, a vibration, and the like associated with the motion of a facial feature…the facial actuation sensor may also be mounted separate from the eyepiece assembly, such as part of a standalone earpiece…The facial actuation sensor may also be attached to around the ear, in the mouth, on the face, on the neck, and the like…). Border further teaches that the device isolates the mandible motion data (Paragraph 0379—a command may be a specific facial actuating activity such as giving one click or two clicks of the teeth, motion of the jaw, and the like) from the various kinds of background interference (Paragraph 0379—may detect particular motions and interpret them as commands…the facial actuation sensor may utilize noise reduction processing to minimize the background motions of the face, the head, and the like, such as through adaptive signal processing technologies…may also use sensors to reduce sound interference from other individuals and the environment and may eliminate noise from vibrations). Because Border teaches that the jaw motion may be isolated from “background motions of the face, the head, and the like” in order to detect the particular motion which is being used as a command it may be seen that Border teaches that the device separates mandible motion data from the head motion data. Border additionally teaches that a particular action which may be used as a command may include clicking the teeth a specified number of times (Paragraph 0379) such that the command would utilize both sound and motion. Border further 
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Lott with the various processing data processing aspects of Border in order to predictably improve the accuracy of the system in classifying an activity of the user, as Border’s processing steps remove background noise and possible interference from the various sensor signals. The resulting combination of Lott and Border would teach all limitations of claim 1, as the combination with Border would suggest the creation of a synchronized data stream on which classification could be performed and which could ultimately affect the resulting health indicator. 

Regarding claim 3, Lott and Border teach the hearable of claim 1. Lott additionally teaches wherein the mandible motion data comprises at least one of a vibration of the mandible and a movement of the mandible (Paragraph 0021—can sense vibration and movement of the user’s jaw).
Regarding claim 5, Lott and Border teach the hearable of claim 1. Lott additionally teaches wherein the activity comprises one of listening (Paragraph 0025—the system can optimize a user’s situation such as listening to music, such that listening itself may be sensed; Paragraph 0049—detecting a user’s speech can allow the device to enhance the listening experience, such that detection of speech or not may correspond to detection of listening), speaking (Paragraph 0021, 0034—the controller can recognize if a user is talking, gesturing, and sleeping), eating, drinking, chewing, swallowing, and teeth grinding (Paragraph 0045—teeth grinding may be a sleeping condition which can be identified by the sensors of the headphone).
Regarding claim 6, Lott and Border teach the hearable of claim 1. Lott additionally teaches wherein the health indicator comprises: an instantaneous health indicator associated with the portion of the synchronized data stream (Fig. 8, steps 220, 222, and 224 and Paragraph 0044-0047—one use of the device may be to identify a type of sleep of the user such as an ‘undesirable’ sleep pattern with snoring or excessive head movement, which are detected through the microphone and accelerometer, and may generate a corrective pattern based on the identified sleep pattern in order to improve the user’s sleep). and the health indicator.
Regarding claim 7, Lott and Border teach the hearable of claim 1. Lott additionally teaches wherein the instantaneous health indicator comprises a speaking versus listening ratio (Paragraph 0021—can identify whether or not the user is talking) and the sensor processing unit is configured to: filter the portion of the synchronized data stream to determine a first amount of time attributed to speaking by the user and a second amount of time attributed to listening by the user (Paragraph 0021—the accelerometer in combination with one or more sensors can sense vibration and movement to identify whether or not the user is talking; Paragraphs 0034-0036—the device can utilize the accelerometer and microphones to detect the user’s speech and noise from the environment distinctly). Because the detection of speech occurs sufficiently near real-time in order to detect the user’s behaviors and environment, it may be understood that the portion of the synchronized data stream may be sufficiently small so that the total amount of time being observed is always equal to either the first amount of time or the second amount of time, while the remaining amount of time is zero. In particular, as the device determines at a given time whether the user is speaking or not, it effectively determines a ratio between the first amount of time and the second amount of time as either 0 to 1 or 1 to 0, depending on whether speech is detected or not. 
Regarding claim 8, Lott and Border teach the hearable of claim 1. Lott additionally teaches wherein the health indicator comprises: a cumulative health indicator associated with a plurality 
Regarding claim 9, Lott teaches a sensor processing unit (Fig. 2—The various components such as the controller, memory, software, microphone, accelerometer, and sensor within the wireless headphone 122 collectively serve as a sensor processing unit; Paragraph 0012—various embodiments include a headphone with a controller and audio processor for sensing speech; Paragraph 0014—the controller may connect to and direct the memory, the audio driver, and the audio processor; Paragraph 0020—the controller can collect, process, and reproduce data and sound signals) comprising: a memory (Paragraph 0012—various embodiments include a headphone with a controller and audio processor for sensing speech; Paragraph 0014—the controller may connect to and direct the memory, the audio driver, and the audio processor; Memory 106, 130, Figs. 1, 2); at least one motion sensor (Accelerometer 142, Fig. 2); and a sensor processor coupled with the memory and the at least one motion sensor (Controller 124 connected to the memory 130 and accelerometer 142, Fig. 2), wherein the sensor processor is configured to: acquire audio data from at least one microphone of a hearable (Paragraph 0020-0021—the controller may use internal and external microphones to identify the status of the user’s experience including whether or not the user is talking and what the user is saying as well and the health indicator.
However, Lott does not specifically teach the device may separate the mandible motion data from the head motion; synchronize the mandible motion data and the audio data into a synchronized data stream.
Border teaches an assembly to be worn by a user which includes portions to be worn in and near the ears (Fig. 1—earbuds 120 and frame 102) and which utilizes facial movements of a user as an input for control of the assembly (Paragraph 0379—control of the eyepiece, and especially control of a cursor associated with displayed content to the user, may be enabled through the sensing of the motion of a facial feature, the tensing of a facial muscle, the clicking of the teeth, the motion of the jaw, and the like…the facial actuation sensor may sense a force, a vibration, and the like associated with the motion of a facial feature…the facial actuation sensor may also be mounted separate from the eyepiece assembly, such as part of a standalone earpiece…The facial actuation sensor may also be attached to around the ear, in the mouth, on the face, on the neck, and the like…). Border further teaches that the device isolates the mandible motion data (Paragraph 0379—a command may be a specific facial actuating activity such as giving one click or two clicks of the teeth, motion of the jaw, and the like) from the various kinds of background interference (Paragraph 0379—may detect particular motions and interpret them as commands…the facial actuation sensor may utilize noise reduction processing to 
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Lott with the various processing data processing aspects of Border in order to predictably improve the accuracy of the system in classifying an activity of the user, as Border’s processing steps remove background noise and possible interference from the various sensor signals. The resulting combination of Lott and Border would teach all limitations of claim 9, as the combination with Border would suggest the creation of a synchronized data stream on which classification could be performed and which could ultimately affect the resulting health indicator. 
Regarding claim 10, Lott and Border teach the sensor processing unit of claim 9. Lott additionally teaches the sensor processing unit further comprising the microphone (Microphone 138, Fig. 2), as the sensor processing unit is within the hearable and includes the microphone, such that the microphone of the hearable is the same as the microphone of the sensor processing unit.
Regarding claim 11, Lott and Border teach the sensor processing unit of claim 9. Lott additionally teaches wherein the sensor processing unit is further configured to: adjust the classifying based on context of an overall activity being performed by the user as the device may classify either speech/lack of speech or various sleep-related qualities depending on whether the user is asleep or awake (Paragraph 0021—identify whether or not the user is talking…what gestures the user is using…; Paragraph 0044-0045—can identify a user’s sleep condition such as snoring or excessive head movement by comparing vibration and movement patterns with learned and known sleeping conditions).
Regarding claim 12, Lott and Border teach the sensor processing unit of claim 9. Lott additionally teaches wherein the mandible motion data comprises at least one of a vibration of the mandible and a movement of the mandible (Paragraph 0021—can sense vibration and movement of the user’s jaw).

Regarding claim 15, Lott and Border teach the sensor processing unit of claim 9. Lott additionally teaches wherein the health indicator comprises: an instantaneous health indicator associated with the portion of the synchronized data stream (Fig. 8, steps 220, 222, and 224 and Paragraph 0044-0047—one use of the device may be to identify a type of sleep of the user such as an ‘undesirable’ sleep pattern with snoring or excessive head movement, which are detected through the microphone and accelerometer, and may generate a corrective pattern based on the identified sleep pattern in order to improve the user’s sleep). Without further definition, the classifying of a user activity as speech (Paragraph 0027-0029 and 0035—can sense one or more biometrics with at least one headphone, including head movement or speech vibrations, with at least an accelerometer) may itself also be seen as the generation of a health indicator based on the activity and the detected signals as the classification of an activity as speech based on the sensor signals would indicate that the user is able to speak and is thus conscious; a similar argument would apply to the classification of the user’s sleep state, gestures, and/or psychological state (Paragraph 0021) serving as both the classification and the health indicator.
Regarding claim 16, Lott and Border teach the sensor processing unit of claim 15.  Lott additionally teaches wherein the instantaneous health indicator comprises a speaking versus listening ratio (Paragraph 0021—can identify whether or not the user is talking) and the sensor processing unit is 
Regarding claim 17, Lott and Border teach the sensor processing unit of claim 9. Lott additionally teaches wherein the health indicator comprises: a cumulative health indicator associated with a plurality instances of the activity by the user (Paragraph 0045-0046—like recognition of speech, a headphone controller may learn unique sleeping parameters over time by logging sleeping parameters and converging those patterns with known sleeping conditions…sleep patterns can be developed over time by the headphone controller). Without further definition, the classifying of a user activity as speech (Paragraph 0027-0029 and 0035—can sense one or more biometrics with at least one headphone, including head movement or speech vibrations, with at least an accelerometer) may itself also be seen as the generation of a health indicator based on the activity and the detected signals as the classification of an activity as speech based on the sensor signals would indicate that the user is able to speak and is thus conscious; a similar argument would apply to the classification of the user’s sleep state, gestures, and/or psychological state (Paragraph 0021) serving as both the classification and the health indicator.
and the health indicator.
However, Lott does not specifically teach separating the mandible motion data from the head motion or synchronizing the mandible motion data and the audio data into a synchronized data stream.
Border teaches an assembly to be worn by a user which includes portions to be worn in and near the ears (Fig. 1—earbuds 120 and frame 102) and which utilizes facial movements of a user as an input for control of the assembly (Paragraph 0379—control of the eyepiece, and especially control of a cursor associated with displayed content to the user, may be enabled through the sensing of the motion of a facial feature, the tensing of a facial muscle, the clicking of the teeth, the motion of the jaw, and the like…the facial actuation sensor may sense a force, a vibration, and the like associated with the motion of a facial feature…the facial actuation sensor may also be mounted separate from the eyepiece assembly, such as part of a standalone earpiece…The facial actuation sensor may also be attached to around the ear, in the mouth, on the face, on the neck, and the like…). Border further teaches that the device isolates the mandible motion data (Paragraph 0379—a command may be a specific facial 
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the methods of Lott with the various processing data processing aspects of Border in order to predictably improve the accuracy of the method in classifying an activity of the user, as Border’s processing steps remove background noise and possible interference from the various sensor signals. The resulting combination of Lott and Border would teach all limitations of claim 9, as the combination with Border would suggest the creation of a synchronized data stream on which classification could be performed and which could ultimately affect the resulting health indicator. 
Regarding claim 19, Lott and Border teach the method of claim 18. Lott additionally teaches wherein the mandible motion data may include a vibration of the mandible (Paragraph 0021—can sense vibration and movement of the user’s jaw). As Border teaches separating the head motion data and mandible motion data to eliminate various kinds of background motion and interference (Paragraph 0379—may use a facial actuation sensor to sense a force or vibration associated with facial motion as well as a voice activity sensor and/or multiple microphones in order to reduce interference from background noise), and additionally teaches that a command may correspond to vibration of the user’s jaw (Paragraph 0379—control of the eyepiece, and especially control of a cursor associated with displayed content to the user, may be enabled through the sensing of the motion of a facial feature, the tensing of a facial muscle, the clicking of the teeth, the motion of the jaw, and the like…the facial actuation sensor may sense a vibration), it may be seen that the combination of Lott and Border teaches that separating the head motion data into cranium motion data and mandible motion data further comprises:  determining, from the mandible motion data, a vibration of the mandible.

Regarding claim 21, Lott and Border teach the method of claim 18. Lott additionally teaches wherein the classifying an activity of the head during a portion of the synchronized data stream comprises: classifying the activity as one of listening (Paragraph 0025—the system can optimize a user’s situation such as listening to music, such that listening itself may be sensed; Paragraph 0049—detecting a user’s speech can allow the device to enhance the listening experience, such that detection of speech or not may correspond to detection of listening), speaking (Paragraph 0021, 0034—the controller can recognize if a user is talking, gesturing, and sleeping), eating, drinking, chewing, swallowing, and teeth grinding (Paragraph 0045—teeth grinding may be a sleeping condition which can be identified by the sensors of the headphone).

Regarding claim 23, Lott and Border teach the method of claim 18. Lott additionally teaches wherein the generating a health indicator health indicator for the user based on the synchronized data stream and the activity comprises: generating an instantaneous health indicator associated with the portion of the synchronized data stream (Fig. 8, steps 220, 222, and 224 and Paragraph 0044-0047—one use of the device may be to identify a type of sleep of the user such as an ‘undesirable’ sleep pattern with snoring or excessive head movement, which are detected through the microphone and accelerometer, and may generate a corrective pattern based on the identified sleep pattern in order to improve the user’s sleep). Without further definition, the classifying of a user activity as speech (Paragraph 0027-0029 and 0035—can sense one or more biometrics with at least one headphone, including head movement or speech vibrations, with at least an accelerometer) may itself also be seen as the generation of a health indicator based on the activity and the detected signals as the classification of an activity as speech based on the sensor signals would indicate that the user is able to speak and is thus conscious; a similar argument would apply to the classification of the user’s sleep state, gestures, and/or psychological state (Paragraph 0021) serving as both the classification and the health indicator.
Regarding claim 24, Lott and Border teach the method of claim 18. Lott additionally teaches wherein the instantaneous health indicator comprises a speaking versus listening ratio (Paragraph 0021—can identify whether or not the user is talking) and the sensor processing unit is configured to: 
Regarding claim 25, Lott and Border teach the method of claim 18. Lott additionally teaches wherein the generating health indicator a health indicator for the user based on the synchronized data stream and the activity comprises: generating a cumulative health indicator associated with a plurality instances of the activity by the user (Paragraph 0045-0046—like recognition of speech, a headphone controller may learn unique sleeping parameters over time by logging sleeping parameters and converging those patterns with known sleeping conditions…sleep patterns can be developed over time by the headphone controller). Without further definition, the classifying of a user activity as speech (Paragraph 0027-0029 and 0035—can sense one or more biometrics with at least one headphone, including head movement or speech vibrations, with at least an accelerometer) may itself also be seen as the generation of a health indicator based on the activity and the detected signals as the classification of an activity as speech based on the sensor signals would indicate that the user is able to speak and is .

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lott in view of Border, further in view of Dusan (US 20140093093 A1).
Regarding claim 4, Lott in view of Border teaches the hearable of claim 1. However, neither Lott nor Border specifically teaches the sensor processing unit is configured to classify the activity of the head based upon a frequency filtering analysis of the synchronized data stream. Dusan teaches a system and method of detecting a user’s voice activity using an accelerometer and microphones in a hearable (Abstract; Fig. 2) wherein the hearable detects voiced speech when signals from the accelerometer and the microphones produce a coincidence (Paragraph 0006, 0045) and wherein the hearable indicates unvoiced speech by utilizing a high-pass filter on the microphone and beamformer signals and detecting if the resulting power of the signal is above a threshold (Paragraph 0006, 0045). Dusan additionally teaches that high-pass and low-pass filters may be utilized on the accelerometer signals to provide greater resolution (Paragraph 0042, 0051). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the hearable of Lott and Border with the frequency filtering of Dusan such that the synchronized data stream is filtered in order to improve the accuracy of the classification by improving the resolution of the signal and reducing noise.
Regarding claim 13, Lott and Border teach the sensor processing unit of claim 9. However, neither Lott nor Border specifically teaches the sensor processing unit is configured to classify the activity of the head based upon a frequency filtering analysis of the synchronized data stream. Dusan teaches a system and method of detecting a user’s voice activity using an accelerometer and microphones in a hearable (Abstract; Fig. 2) wherein the hearable detects voiced speech when signals from the accelerometer and the microphones produce a coincidence (Paragraph 0006, 0045) and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Acero (US 20070088544 A1) teaches a hearable (Headset 301, Fig. 3) comprising: wearable structure at least a portion of which is configured to be disposed within an ear of a user of a hearable (Paragraph 0030—omnidirectional microphone 307 is situated generally at the ear canal); at least one microphone coupled with the wearable structure (Microphones 303, 305, 307, Fig. 3); and a sensor processing unit disposed within the wearable structure and communicatively coupled with the microphone (Paragraph 0031—signals from the microphones or other sensors may be compared to a stored threshold energy level or otherwise be processed to produce a speech indicator, such that some kind of processing unit must be communicatively coupled with the microphone), the sensor processing unit configured to: acquire audio data from the at least one microphone of the hearable (Paragraph 0031—signal information from the microphones of other sensors may be received and used to create a speech indicator; Paragraphs 0032-0034—a microphone array may form part of a headset such as headset 301, wherein the signals from the microphones may be acquired and combined by a beamformer; Step 701—receive signals at microphone and other sensor, steps 703-709—utilize microphone signals and determine whether a portion of the signals represents speech or not); and classify an activity of the head during a portion of the synchronized data stream (Fig. 7—classify portions .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791